Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The objection to the drawings is withdrawn in view of the amendment thereto.

Claim Objections
The objection to claims 14-18 are withdrawn in view of the amendment to claim 14.

Claim Rejections - 35 USC § 112
The 112 rejection to claim 20 is withdrawn in view of the amendment thereto.

Allowable Subject Matter
Claims 4-23 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 4-13, the allowability resides in the overall structure of the device as recited in independent claim 4 and at least in part because claim 4 recites, “wherein the first support element and the second support element are in a same row, and wherein a dimension of the support surface area of the first support element along 
The aforementioned limitations in combination with all remaining limitations of claim 4 are believed to render said claim 4 and all claims dependent therefrom patentable over the art of record.

While Nair teaches many of the limitations of claim 4 as per page 5 of the non-final office action, neither Nair nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 4.

With respect to claims 14-18, the allowability resides in the overall structure of the device as recited in independent claim 14 and at least in part because claim 14 recites, “wherein the support elements in the array are disposed in rows and columns, wherein the first support element and the second support element are in a same row, and wherein a dimension of the support surface area of the first support element along a row direction is greater than a dimension of the support surface area of the second support element along the row direction”.
The aforementioned limitations in combination with all remaining limitations of claim 14 are believed to render said claim 14 and all claims dependent therefrom patentable over the art of record.

While Nair as modified by Tanaka teaches many of the limitations of claim 14 as per page 7 of the non-final office action, neither Nair nor Tanaka, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 14.

With respect to claims 19-23, the allowability resides in the overall structure of the device as recited in independent claim 19 and at least in part because claim 19 recites, “wherein the support elements in the array are disposed in rows and columns, wherein the first support element and the second support element are in a same row, and wherein a dimension of the support surface area of the first support element along a row direction is greater than a dimension of the support surface area of the second support element along the row direction;”.
The aforementioned limitations in combination with all remaining limitations of claim 19 are believed to render said claim 19 and all claims dependent therefrom patentable over the art of record.

While Nair as modified by Tanaka teaches many of the limitations of claim 19 as per page 8 of the non-final office action, neither Nair nor Tanaka, nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835